DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 8/29/2022 disclaiming the terminal portion of any patent granted on this application number #16432666 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
	In response to preliminary amendment filed on 9/8/2021, claims 1- 10 are cancelled and claims 11- 30 are added as a new claims. Claims 11- 30 are pending for examinations.
Allowable Subject Matter
Claims 11- 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Reference Bartone (US Pub. No. 2015/0346345 A1), teaches about system for wireless communication, comprising: a plurality of antenna systems; and
an electronic circuit communicatively coupled to the plurality of antenna systems having a substantially planar portion; see [0049] about GNSS and GPS antenna system; further see Fig. 2 and [0056] about planner portion and hemispherical dome attached.
	But silent about communicating a plurality of data bursts, wherein each data burst of the plurality of data bursts comprises a signal that is generated in a delay-Doppler domain and converted to a time-frequency domain using an orthogonal transformation, wherein the electronic circuit is configured to implement a functionality of a base station in a fixed wireless access system, wherein the base station is configured to multiplex transmissions to or from a plurality of user devices, and wherein the transmissions overlap in the time-frequency domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468